Case 1:19-mj-00056-TJC Document 1-1 Filed 07/05/19 Page 1 of 7

ATTACHMENT C-AFFIDAVIT
INTRODUCTION

1. I, Stephen Feuerstein, being duly sworn, depose and state that I am a
Detective with the Billings Police Department assigned to the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) assigned to the Billings, Montana Field
Office as a Federally Deputized Task Force Officer. I have been so employed since
January of 2008. During the past 27 years, I have worked as a patrol officer, K-9
handler, Detective and ATF Task Force Officer (TFO). During the past 27 years I
have investigated nearly all crimes that can be committed. During the past 11
years I have worked specifically on drug and firearms investigations and have
participated in dozens of drug and firearms investigations to include arrests and
searches. I am familiar with the facts and circumstances set forth herein as a result
of my personal participation in this investigation as well as my review of official
reports and records and conversations with other law enforcement officers as more
fully described below.

2. My duties and responsibilities as a TFO with ATF include
participating in the investigation and prosecution of persons who violate federal
firearms laws. As a result of my training and experience, I am familiar with the
federal firearms and narcotics laws. I know that in accordance with 18 U.S.C.

§ 922(g)(1), it is unlawful for an individual who has been convicted of a crime
Case 1:19-mj-00056-TJC Document 1-1 Filed 07/05/19 Page 2 of 7

punishable by a term exceeding one year to possess firearms or ammunition. I
know that in accordance with 18 U.S.C. § 922(g)(2), it is unlawful for an
individual who is a fugitive from justice to possess firearms or ammunition. I
know that in accordance with 18 U.S.C. § 922(g)(7), it is unlawful for any person
who, having been a citizen of the United States and renounced that citizenship, to
possess firearms or ammunition.

3. [know from my training and experiences as an ATF TFO, and
particularly from my participation in the execution of search warrants authorizing
the seizure of firearms, that those who own and possess firearms and ammunition
generally maintain them on their person, in their residence and motor vehicles, and
in places where they store their personal property. Owners of firearms generally
maintain and preserve them over a long period of time because firearms are
somewhat expensive, there are at times administrative delays in buying them, and
firearms do not easily deteriorate. In my experience, firearms are not depleted
through use, nor are they exchanged soon after being obtained. Firearms are like
expensive tools that their owners keep and maintain over long periods of time.
Owners of firearms generally keep firearms and ammunition in and about their
home or vehicles because it permits easy access in order to maintain them and
provides an environment where the firearms will be secure from theft and safe

from corrosion.
Case 1:19-mj-00056-TJC Document 1-1 Filed 07/05/19 Page 3 of 7

4, I know through my experience that in the immediate area where
individuals store their firearms and ammunition, there will be evidence of the
individual’s exercise of dominion and control over the firearm and/or ammunition.
For example, if a firearm and/or ammunition are stored in a particular dresser
drawer, the drawer also routinely contains items such as documents, cards, letters,
photographs, and physical objects such as articles of clothing that identify the
specific individual or individuals that exercise dominion and control over the
particular area.

PROBABLE CAUSE

5. On June 27, 2001, ATF assisted law enforcement in McGregor,
Minnesota, in an investigation of Michael STRAIN for firearms violations. A state
search warrant was executed on STRAIN’s residence and several firearms and
thousands of rounds of ammunition were seized. STRAIN was convicted in
Minnesota state court for possession of a short-barreled shotgun/machine gun on
February 9, 2004. STRAIN was sentenced to more than one year in prison under
the laws of the state of Minnesota for this conviction.

6. On July 29, 2011, ATF agents executed a search warrant in Elma,
Iowa, subsequent to an investigation of STRAIN and his brother David Strain for
firearms related offenses. STRAIN was interviewed by ATF, and STRAIN

bragged about previously having $500,000 worth of firearms and a million rounds
Case 1:19-mj-00056-TJC Document 1-1 Filed.07/05/19 Page 4 of 7

of ammunition that were seized by law enforcement in Minnesota. A search
warrant was executed on STRAIN’s residence and several firearms and thousands
of rounds of ammunition were seized. An indictment was filed, on October 19,
2011, in the U.S. District Court for the Northern District of Iowa, and a federal
warrant was issued for Michael STRAIN’s arrest for being a felon in possession of
a firearm.

7. Between the dates of June 26, 2019 and July 3, 2019, law enforcement
received information from a Source of Information (SOI) about STRAIN and his
behavior, which included claims by STRAIN that he is a Sovern Citizen and was
residing in the Garryowen, Montana, area on a ranch. Subsequent to receiving the
information, deputies with the United States Marshals Service learned that
STRAIN had been a federal fugitive, since 2011, based upon the indictment
pending in the Northern District of lowa. The SOI also provided information that
STRAIN had taken a .22 caliber handgun to a gunsmith in Billings, Montana, for
repair at some point within the last two months. Law enforcement was unable to
identify the gunsmith business for records related to the repair.

8. On July 3, 2019, Michael STRAIN was arrested at the ranch southeast
of Garryowen, Montana, with the address of 3569 Reno Creek Road, Crow
Agency, Montana, by deputies with the United States Marshals on the federal

warrant for felon in possession of a firearm pending in the Northern District of
Case 1:19-mj-0O0056-TJC Document 1-1 Filed 07/05/19 Page 5of7

Iowa. The deputies identified the residence of STRAIN during the investigation as
3569 Reno Creek Road, Crow Agency, Montana. The deputies spoke with the
ranch owner and from the information provided by the ranch owner they were able
to identify the residence on the ranch that STRAIN had been residing in for
multiple years. (Exhibit 1-ATF Most Wanted and United States District Court
Arrest Warrant).

9. On July 3, 2019, ATF Special Agent (SA) Joseph Korth spoke with
Cameron Reimer, the ranch owner, by telephone. Reimer advised that STRAIN
has been living in a separate residence on a property in Crow Agency, Montana for
many years, does not pay rent or work on the ranch, and was basically squatting on
the property. Reimer advised that he has seen STRAIN in possession of several
firearms and STRAIN often has one on his hip. Reimer stated the last time he saw
STRAIN with a firearm on his person was within the last two months, and he saw
firearms in STRAIN’s possession within the last month.

10. On July 4, 2019, SA Joseph Korth (ATF), traveled to the ranch
located at 3569 Reno Creek Road, Crow Agency, Montana, and spoke with Daniel
Reimer, son of Cameron Reimer. Daniel Reimer identified for SA Korth the
residence and steel Quonset style building that STRAIN lived in and used for
storage. Daniel Reimer also provided SA Korth with the keys to three vehicles that

STRAIN uses and had access/control of while on the ranch. SA Korth identified a
Case 1:19-mj-00056-TJC Document 1-1 Filed 07/05/19 Page 6 of 7

1995 Ford F150, White, MT License 3-78200B, a Chevrolet, 1500 flatbed truck,
blue in color, no license plate, and a GMC, Sierra, Blue, no license plate, as three
vehicles that STRAIN used and had access to while living and working on the
ranch.

11. OnJuly 5, 2019, ATF Task Force Officer (TFO) Stephen Feuerstein
reviewed the criminal history for Michael Duane STRAIN and noted multiple
felony arrests and convictions as well as the pending federal arrest warrant for
STRAIN from the Northern District of Iowa for a violation of 18 U.S.C.
§ 922(g)(1), which prohibits felons from possessing firearms and ammunition.
TFO Feuerstein noted that STRAIN was arrested, on October 27, 2003, in Aitkin
County, Minnesota, for possession of a short-barreled shotgun/machine gun, and
convicted on February 9, 2004. STRAIN was sentenced to more than one year in
prison under the laws of the state of Minnesota for this crime and conviction.
Upon reviewing the laws of the state of Minnesota, as a result of this 2004
Minnesota conviction, STRAIN would have received notice that he is banned for
his lifetime from possessing firearms and ammunition. STRAIN is also banned
from possessing firearms and ammunition based upon the pending indictment from
2011 out of the Northern District of Iowa.

12. During the investigation by local agencies, the United States Marshals

Service, and ATF, located Michael Duane STRAIN’s notice of declaration of
Case 1:19-mj-00056-TJC Document 1-1 Filed 07/05/19 Page 7 of 7

Sovern Citizenship. STRAIN’s notice of “Sovereignty” clearly advised that he
believes he is not subject to the laws of the United States of America and he
renounces his United States citizenship. When STRAIN was arrested by the
Marshal’s Service, on July 3, 2019, STRAIN advised that the deputies that they
had no jurisdiction over him. (Exhibit 2- STRAIN Sovern Citizen Papers)
CONCLUSION

Based upon the information above, I believe that probable cause exists for the
search of the described residence rented/leased by Michael Duane STRAIN, and that
the residence contains evidence of the unlawful possession of firearms and
ammunition under 18 U.S.C. § 922(g)(1), 18 U.S.C. § 922(g)(2) and

18 U.S.C. § 922(g)(7).

DATED this Sagy of July, 2019. "Sy ,

Str N FEUERSTEIN
Force Officer, ATF

Subscribed and sworn to before me on the gC , July, 2019.

hk

TIMOT /CAVAN
UNITED STATES MAGISTRATE JUDGE
